Name: Council Regulation (EEC) No 3977/86 of 22 December 1986 amending Regulation (EEC) No 501/86 fixing, for 1986, the initial quota which may be applied by the Portuguese Republic for certain fruit and vegetables coming from the Community as constituted at 31 December 1985
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 370/ 14 Official Journal of the European Communities 30 . 12. 86 COUNCIL REGULATION (EEC) No 3977/86 of 22 December 1986 amending Regulation (EEC) No 501/86 fixing, for 1986, the initial quota which may be applied by the Portuguese Republic for certain fruit and vegetables coming from the Community as constituted at 31 December 1985 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 234 (2) thereof, Having regard to the proposal from the Commission, Whereas, pursuant to Article 269 of the Act of Accession, the Portuguese Republic may, until the end of the first stage, maintain , in the form of quotas, quantitative restric ­ tions on imports of certain fruit and vegetables coming from the Community as constituted at 31 December 1985 for certain periods of the year ; Whereas Regulation (EEC) No 501 /85 (') fixed the volume of the initial quota applicable in 1986 for each product ; whereas, in compliance with Article 269 (2) of the Act of Accession, the minimum rate of progressive increase in the quotas expressed in terms of volume is 10 % at the beginning of each year ; whereas a higher rate of increase of 20 % is not likely to cause disturbance on the Portu ­ guese market ; whereas Regulation (EEC) No 501 /86 should be therefore amended for 1987, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 501 /86 is hereby amended as follows : 1 . In the title, 'fixing, for 1986, the initial quota' is replaced by 'fixing the quota'. 2 . Article 1 ( 1 ) is replaced by the following : ' 1 . The volumes for the quotas which the Portu ­ guese Republic may, pursuant to Article 269 of the Act of Accession, apply on the import of fresh fruit and vegetables from the Community as constituted at 31 December 1985 are hereby fixed for 1987 in accor ­ dance with the Annex.' 3 . The Annex is replaced by the Annex to this Regula ­ tion . Article 2 This Regulation shall enter into force on 1 January 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 December 1986. For the Council The President G. SHAW (') OJ No L 54, 1 . 3 . 1986, p. 46 . 30 . 12. 86 Official Journal of the European Communities No L 370/ 15 ANNEX (tonnes) CCT heading No Description Quotafor 1987 07.01 Vegetablles fresh or chilled : B. Cabbages, cauliflowers and Brussels sprouts : I. Cauliflowers : ex a) From 1 5 April to 30 November :  From 1 to 30 November ex b) From 1 December to 14 April : 885  From 1 December to 31 March / ex H. Onions, shallots and garlic :  Onions, from 1 August to 30 November 2 021  Garlic, from 1 August to 31 December 78 M. Tomatoes : ex I. From 1 November to 14 May : \  From 1 December to 14 May ex. 11 . From 15 May to 31 October : 5310  From 15 to 31 May ' 08.02 Citrus fruit, fresh or dried : A. Oranges : I. Sweet oranges, fresh : a) From 1 to 30 April b) From 1 to 15 May ex c) From 16 May to 15 October :  From 16 May to 31 August ex d) From 16 October to 31 March : &gt; 3 397  From 1 February to 31 March ( II . Other : ex a) From 1 April to 15 October :  From 1 April to 31 August ex b) From 16 October to 31 March  From 1 February to 31 March : l B. Mandarins (including tangerines and satsumas) ; Clemen ­ tines, wilkings and other similar citrus hybrids : ex II . Other :  Mandarins (including tangerines and satsumas), from 1 November to 31 March 654 ex C. Lemons :  From 1 June to 31 October 632 08.04 Grapes, fresh or dried : A. Fresh : I. Table grapes : ex b) From 15 July to 31 October :  From 15 August to 30 September 2 163 08.06 Apples, pears and quinces, fresh : A. Apples : II . Other ex b) From 1 January to 31 March : 3  From 1 to 31 March ex c) From 1 April to 31 July : 3 654  From 1 April to 30 June li No L 370/16 Official Journal of the European Communities 30 . 12. 86 (tonnes) CCT heading No Description Quotafor 1987 08.06 (cont 'd) B. Pears : II . Other : ex a) From 1 January to 31 March :  From 1 February to 31 March b) From 1 April to 15 July c) From 16 to 31 July ex d) From 1 August to 31 December :  From 1 to 31 August 2 272 08.07 Stone fruit, fresh : ex A. Apricots :  From 15 June to 15 July 215 ex B. Peaches , including nectarines :  From 1 May to 30 September 1 195